 Inthe Matter of DARLING&COMPANY,1EMPLOYERandUNITED DAIRYAND BAKERY WORKERS, LOCALNo.383, RETAIL,WHOLESALE AND DE-PARTMENT STORE UNION,CIO,PETITIONERCaseNo. 7-RC-639.-Decided November14, 19.19DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Harold L. Hud-son, hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel [Members Reynolds, Murdock, andGray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act. .2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9,(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a plant-wide unit at the Employer's Flint,Michigan, branch.2The Employer objects to the unit sought, con-tending that a multi-plant unit is the only appropriate one.The Employer, an Illinois corporation with its Michigan office andplant at Detroit, Michigan, is engaged in the production of tallow,hides, and skins.As part of its operations, it maintains four collec-tion stations,3 at which it collects meat scraps and other animal prod-ucts which are sent to the Detroit plant.The Employer contends thatthe Flint station is integrated with its other collection stations, andthat the only appropriate unit should include the employees of all fourstations.4There is no bargaining history with respect to the Flint,1The Employer's name appears as amended at the hearing.zAt the timeof the hearing, the employees sought consisted of five route men and twodockmen.s Three of which are located at Flint, Mason,and Marlette,Michigan,respectively, andone of which is locatedat Toledo, Ohio.* The Employer's position with respect to the inclusion of its Toledo station within theproposed multi-plant grouping is not clearly set forth in the record.The Employer stated87 NLRB No. 11.45 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDMason, or Marlette stations.The employees at the Toledo stationhave been bargained 'for by the UAW-CIO since about 1938. Theemployees at the Detroit plant have been bargained for by the Pack-ing House Workers, CIO, since 1941..The several collection stations involved herein are geographicallyseparated, the Michigan stations being approximately 50 to 60 milesapart.There is no interchange of employees, and the persons work-ing at one station have no contact with the employees of another..Each station has its own separate immediate supervision.5Althoughthe work performed by the employees of the various stations issimilar, this factor alone is insufficient to justify the appropriate-ness of a multi-plant unit.Under the circumstances, we believe thata unit confined to the employees of the Flint station is appropriate."We find that all employees at the Employer's Flint, Michigan,branch, excluding office and clerical employees, and supervisors asdefined in the Act, constitute a unit appropriate for the purpose ofcollective bargaining within the meaning of Section 9 (b) of theAct.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and su-pervision of the Regional Director for the Region in which thiscase was heard, and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations, among the employeesin the unit found appropriate in paragraph numbered 4, above, whowere employed during the pay-roll period immediately precedingthe date of this Direction of Election, including employees who didnot work during said pay-roll period because they were ill or on va-cation or temporarily laid off, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, and also excluding em-ployees on strike who are not entitled to reinstatement, to determinewhether or not they desire to be represented, for purposes of collec-tive bargaining, by United Dairy and Bakery Workers, Local No. 383,Retail,Wholesale and Department Store Union, CIO.at the hearing that the Toledo stationis in a differentcategory from the others.However,we assumeit to be theEmployer's contentionthat the employeesof all four receivingstations should be grouped together.s The parties agreed that the supervisor at the Flintstation is a supervisor within themeaning ofthe Act,and therefore should be excluded.a SeeThe Clark Thread,Company,79 NLRB 542.